Citation Nr: 0725007	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-00 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than November 
20, 2000, for assignment of a 100 percent rating for 
schizophrenia.

2.  Entitlement to service connection for leg ulcers, to 
include as due to Agent Orange exposure.



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, wherein the RO increased the 
disability rating assigned to the service-connected 
schizophrenia from 70 to 100 percent, effective November 20, 
2000.  The veteran timely appealed the October 2002 rating 
action to the Board.

In May 2007, the Board received notification that The 
American Legion had, based on the veteran's request, revoked 
its Power of Attorney with the veteran, and thus revoked 
representation under the provisions of 38 C.F.R. § 20.608(b) 
(2006).  By letter dated in June 2007, the veteran was 
advised of his right to select a new representative.  The 
veteran did not respond to the letter.

The issue of entitlement to service connection for leg 
ulcers, to include as due to Agent Orange exposure is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By a July 2001 rating action, the RO increased the 
disability rating assigned to the service-connected 
schizophrenia from 50 to 70 percent; this decision is final. 

2.  The RO received the veteran's increased rating claim on 
November 20, 2000; it is not factually ascertainable that an 
increase in veteran's schizophrenia occurred in the one-year 
prior to November 20, 2000.




CONCLUSION OF LAW

The criteria for an effective date earlier than November 20, 
2000 for assignment of a 100 percent rating for schizophrenia 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 4.132, Diagnostic Code (DC) 9204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to an effective date earlier than November 20, 
2000, for assignment of a 100 percent rating for 
schizophrenia.

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2006);
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
must inform the claimant of any information and evidence (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

Proper VCAA notice should also provide notice as to veteran 
status, assignment of a rating, and an effective date.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In this case, the RO has not provided the veteran with 
notification of specific information on disability rating(s) 
and effective date(s), as discussed by the United States 
Court of Appeals for Veterans Claims (Court) in Dingess.  
Nonetheless, the Court held in Dunlap v. Nicholson, No. 03-
0320 (U.S. Vet. App. Mar. 22, 2007), that it will not presume 
prejudice in those situations where a first element notice 
error occurs and the claim is subsequently substantiated, 
i.e., service connection is awarded, and an initial rating 
and effective date is assigned.  

Thus, the Board concludes that there is no prejudice by its 
decision to proceed with the adjudication of the veteran's 
earlier effective date claim, and that any deficiency 
regarding the type of notification discussed in Dingess has 
been rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby). 

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issue on appeal are in the claims folder.  
Nothing indicates that the veteran has indicated the 
existence of any relevant evidence that has not been obtained 
or requested

Pertinent Law and Regulations

Earlier effective date-criteria

Unless otherwise provided, the effective date of an award of 
compensation based on a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (2006).  The 
effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such 
date; otherwise, date of receipt of claim.
38 C.F.R. § 3.400(o)(2) (2006).

Applicable regulations provide that a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by the VA.  38 C.F.R. § 3.151 (2006).  The term 
"claim" means a formal or informal communication in writing 
requesting a determination of entitlement (or evidencing a 
belief of entitlement) to a benefit. 
38 C.F.R. § 3.1(p) (2006).

An "informal claim" is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written. 
38 C.F.R. § 3.155 (2006).

In some cases, a report of examination or hospitalization may 
be accepted as an informal claim for benefits if it meets the 
requirements of 38 C.F.R. § 3.157(b) (2006).  Under that 
provision, the date of outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of a claim when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.

The Board is required to identify all and any medical records 
that may constitute informal claims under 38 C.F.R. § 
3.157(b), and address, with adequate reasons or bases, 
whether any of those informal claims may still be pending.  
Busch v. West, 12 Vet. App. 522 (1999).



Psychiatric rating-criteria

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9204.

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004)


Analysis

In this case, the veteran seeks an effective date of 
September 27, 2000, the date he was terminated from his most 
recent place of employment because of psychological problems, 
for assignment of a 100 percent rating for schizophrenia 
(see, VA Form 21-4138, Statement in Support of Claim, and 
letter, prepared by Royal Mail, dated in April and July 2003, 
respectively).  

As will explained below, the Board concludes that an 
effective date prior to November 20, 2000 for assignment of a 
100 percent disability rating for schizophrenia is not 
warranted.

The record shows that by a July 2001 rating decision, the RO 
increased the disability rating assigned to the service-
connected schizophrenia from 50 to 70 percent.  The veteran 
did not file a notice of disagreement with that rating 
action.  Therefore, the July 2001 rating action became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2006).  

On November 20, 2000, the RO received the veteran's claim for 
an increased rating for schizophrenia.  By an October 2002 
rating action,  the RO increased the disability rating 
assigned to the veteran's service-connected schizophrenia 
from 70 to 100 percent, effective November 20, 2000.  The 
veteran timely appealed the October 2002 rating action to the 
Board. 

The Board has reviewed the record to ascertain whether there 
is any claim of entitlement to an increased rating, either 
formal or informal, before November 20, 2000.  See Servello 
v. Derwinski, 3 Vet. App. 196 (1992) (the Board must look at 
any communication that can be interpreted as a claim, formal 
or informal, for VA benefits).  The Board finds that there is 
not, and the veteran himself has not identified one.

Upon review of the record, there is no evidence reflecting 
that the veteran's service-connected schizophrenia caused 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name during 
the one year prior to November 20, 2000. 

In fact, a 100 percent schedular rating was not warranted for 
the service-connected schizophrenia as of the date the RO 
received the veteran's claim for increase, i.e., November 20, 
2000.  Indeed, it is clear from a review of the record that 
the veteran did not suffer from symptomatology associated 
with his schizophrenia that was productive of total 
occupational and social impairment until April 2001, the date 
he was evaluated by a private psychiatrist, Dr. G. W.  At 
that time, Dr. G. W., concluded that the veteran was 
"seriously psychologically incapacitated and is, in my view, 
probably unable to hold down a long-term job" (see, April 
2001 report, prepared by G. W., Psy.).  Prior to Dr. G. W.'s 
April 2001 report, there was no evidence within a year of the 
RO's receipt of the claim for increase on November 20, 2000 
demonstrating that the service-connected schizophrenia was 
productive of total and social impairment in accordance with 
DC 9204.  

In view of the foregoing, the Board finds that the first 
evidence suggesting that the service-connected schizophrenia 
resulted in total occupational and social impairment was in 
April 2001.  Accordingly, the Board concludes that an 
effective date earlier than November 20, 2000, for a 100 
percent rating for schizophrenia is not warranted.


ORDER

An effective date earlier than November 20, 2000 for an award 
of a 100 percent evaluation for schizophrenia is denied. 


REMAND

Entitlement to service connection for leg ulcers, to include 
as due to Agent Orange exposure.

Reason for remand

Statement of the case (SOC)

By a May 2004 rating action, the RO denied service connection 
for leg ulcers, to include as due to Agent Orange exposure.  
The RO informed the veteran of the decision on May 11, 2004.  
In a statement, received by the RO that same month, the 
veteran referenced the RO's May 11, 2004 notice letter and 
argued that his "injury" was service-connected.  The Board 
construes the veteran's statement as a notice of disagreement 
(NOD) with the RO's May 2004 denial of service connection for 
leg ulcers, to include as due to Agent Orange exposure.  See 
38 C.F.R. § 20.201 (2006).

The filing of a notice of disagreement (NOD) initiates the 
appeal process.  
See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  But, 
here, the RO has not yet issued a SOC concerning the issue of 
entitlement to service connection for leg ulcers, to include 
as due to exposure to Agent Orange or given the veteran an 
opportunity to perfect an appeal to the Board on this 
additional issue by filing a timely substantive appeal (e.g., 
a VA Form 9 or equivalent statement).  See 38 C.F.R. § 20.200 
(2006).  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
Court held that in circumstances, as here, where an NOD has 
been filed, but an SOC has not been issued, the Board must 
remand (as opposed to refer) the claim to the RO for issuance 
of an SOC.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

Send the veteran an SOC pertaining to 
the issue of entitlement to service 
connection for leg ulcers, to include 
as due to Agent Orange exposure.  
Advise him of the time period in which 
to perfect an appeal to the Board 
concerning this additional claim.  If, 
and only if, a timely substantive 
appeal is received should this 
additional matter be returned to the 
Board.  
See 38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302(b) 
(2006).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


